                            Case 1:19-mj-00165-HKS Document 1 Filed 10/04/19 Page 1 of 13
AO 106 (Rev. 01/09) Application for a Search Warrant




                                                                                               for the
                                                                        Western District of New York
                                                                                                                              (-^7            GC1"o4?0"9            \    i

                                                                                                                                                                OWi'cl
                                          In the Matter of the Search of                                                                      -     ■■

                      (Briefly describe the property to he searched or identify the person by name and address.)


  One LG Model LM-G710ULM bearing IMEI number: 357810090270993                                                         Case No. 19-MJ-



                                                     APPLICATION FOR SEARCH WARRANTS

       I, a federal law enforcement officer or an attorney for the government,request search warrants and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the property
to be searched and give its location)'.


 One LG Model LM-G710ULM bearing serial number: 357810090270993

located in the Western District of New York, there is now concealed (identify the person or describe the property to he seized)'.

 The items set forth on the attached Items to be Searched for and Seized, Attachment B.

The basis for search under Fed. R. Crim. P. 41(c)is (check one or more):
       E evidence of a crime;
       la contraband, fruits of crime, or other items illegally possessed;
       la property designed for use, intended for use, or used in committing a crime;
       □ a person to be arrested or a person who is unlawfully restrained.
The search is related to violations of Title 18, United States Code, Sections 2252A(a)(2)(A) and (b)(1); Title 18, United
States Code, Sections 2252A(a)(5)(B) and (b)(2); and Title 18, United States Code, Section 2251(a).

The application is based on these facts:

             a     continued on the attached sheet.
             □     Delayed notice of       days (give exact ending date if more than 30 days:                                                            -)is
                   requested under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.



                                                                                                                            pplicajit's signature

                                                                                                            BRYAN M. JACOBSON
                                                                                                            SPECIAL AGENT
                                                                                                            HOMELAND SECURITY INVESTIGATIONS
                                                                                                                            Printed name and tide

Sworn to before me and signed in my presence.

Date:        October ¥ .2019
                                                                                                                               Judge's signature

                                                                                                            H. KENNETH SCHROEDER, JR.
City and state: Buffalo. New York                                                                           UNITED STATES MAGISTRATE JUDGE
                                                                                                                             Printed name and Title
        Case 1:19-mj-00165-HKS Document 1 Filed 10/04/19 Page 2 of 13




                                         AFFroAVIT


STATE OF NEW YORK )
COUNTY OF ERIE    )                58:
CITY OF BUFFALO   )


       I, Biyan M.Jacobson, being duly sworn, depose and state the following:


       1.     I am a Special Agent with the Department of Homeland Security, Homeland

Security Investigations("HSI"). I have been employed as a Special Agent since August 2007

and am currently assigned to the Buffalo, New York field office. In my duties, I investigate

crimes involving child exploitation including violations of Title 18, United States Code,

Sections 2251 and 2252A relating to the production, distribution, receipt, and possession of

child pomography.



       2.     I make this aflhdavit in support of a warrant to search one (1)LG Model LM-

G710ULM,cellular phone bearing IMEI: 357810090270993(the SUBJECT PHONE), more

particularly described in Attachment A. The items to be seized include evidence, fiuits, and

instrumentahties of violations of 18 U.S.C. §§ 2251(a)(production of child pomography),

2252A(a)(2)(receipt and distribution of child pomography), and 2252A(a)(5)(B)(possession

ofchild pomography), as specified in Attachment B.



       3.     All information contained in this affidavit is based on my personal knowledge

or has been related to me by other law enforcement agents. Since this affidavit is being

submitted for the limited purpose ofsecuring a search warrant, I have not included each and

every fact known to me conceming this investigation. I have set forth only the facts that I
        Case 1:19-mj-00165-HKS Document 1 Filed 10/04/19 Page 3 of 13




believe are necessary to establish probable cause to believe that contraband and evidence,

fruits, and instrumentalities of violations of Title 18, U.S.C., Sections 2252A(a)(2)(A) and

(b)(1). Receipt and Distribution of Child Pornography; Title 18, U.S.C., Sections

2252A(a)(5)(B) and (b)(2). Possession of ChUd Pornography; and Title 18, U.S.C., Section

2251(a), Production of Child Pornography, are presently located on the SUBJECT PHONE.




                              STATUTORY AUTHORITY



      4.      As noted above, this investigation concerns alleged violations ofthe following:

              a. '   18 U.S.C. §§ 2252A(a)(2)(A) and (b)(1) prohibits a person from

       knowingly receiving, distributing, or conspkmg to receive or distribute, or attempting

      to do so, any child pornography or any material that contains child pornography, as

       defined in 18 U.S.C. § 2256(8), that has been mailed, or using any means or facility of

      interstate or foreign commerce shipped or transported in or affecting interstate or

      foreign commerce by any means, including by computer; and

              b.     18 U.S.C. §§ 2252A(a)(5)(B) and (b)(2) prohibits a person from

      knowingly possessing or knowingly accessing with intent to view, any material that

      contains an image of child pornography, as defined in 18 U.S.C. § 2256(8), that has

      been mailed, or shipped or transported using any means or facility of interstate or

      foreign commerce or in or affecting interstate or foreign commerce by any means,

      including by computer, or that was produced using materials that have been mailed or

      shipped or transported in or affecting interstate or foreign commerce by any means,

      including by computer; and
  Case 1:19-mj-00165-HKS Document 1 Filed 10/04/19 Page 4 of 13



       c.     18 use §§ 2251(a)and(e)prohibit any person from knowingly making,

printing, or publishing, or causing to be made, printed, or pubhshed, or attempting or

conspiring to make, print, publish, or attempt or conspire to cause to be made, printed,

or published, any notice or advertisement seeking or offering to receive, exchange,

buy, produce, display, distribute, or reproduce, any visual depiction, ifthe production

of such visual depiction involves the use of a minor engaging in sexually explicit

conduct and such visual depiction is of such conduct; or participation in any act of

sexually explicit conduct by or with any minor for the purpose of producing a visual

depiction ofsuch conduct.

                               DEFINITIONS


5.     The following definitions apply to this Affidavit and Attachment B:


       a.     "Child Pornography" is any visual depiction of sexually explicit

conduct where (a) the production of the visual depiction involved the use of a minor

engaged in sexually explicit conduct, (b) the visual depiction is a digital image,

computer image, or computer-generated image that is, or is indistinguishable from,

that of a minor engaged in sexually exphcit conduct, or (c) the visual depiction has

been created, adapted, or modified to appear that an identifiable minor is engaged in

sexually explicit conduct. See 18 U.S.C. § 2256(8).


       b.     "Visual depictions" include undeveloped video, and data stored by

electronic means, which is capable of conversion into a visual image. See 18 U.S.C.§

2256(5).
  Case 1:19-mj-00165-HKS Document 1 Filed 10/04/19 Page 5 of 13



       c.      "Minor" means any person under the age of eighteen years. See 18

U.S.C. § 2256(1).


       d.      "Sexually exphcit conduct" means actual or simulated (a) sexual

intercourse, including genital-genital, oral-genital, or oral-anal, whether between

persons of the same or opposite sex; (b) bestiality; (c) masturbation; (d) sadistic or

masochistic abuse; or (e) lascivious exhibition of the genitals or pubic area of any

persons. See 18 U.S.C. § 2256(2).


       e.      "Passwords and data security devices" consist of information or items

designed to restrict access to or hide software, documentation or data. Data security

devices may consist of hardware, software or other programming code. A password

(a string of alpha-numeric characters) usually operates a sort of digital key to unlock

particular data security devices. Data security software of digital code may include

programming code that creates test keys or hot keys, which perform certain pre-set

security functions when touched. Data security software or code may also encrypt,

compress, hide or booby-trap protected data to make it inaccessible or unusable, as

well as reverse the progress to restore it.


       f.      "Intemet Protocol address or IP address" refers to a unique number

used by a computer to access the Intemet. IP addresses can be dynamic, meaning that

the Intemet Service Provider(ISP)assigns a different unique number to a subscriber's

phone or computer at varying intervals at the discretion ofthe ISP. IP addresses might

also be static meaning an ISP assigns a user's electronic device a specific IP address

which is used each time the device accesses the Intemet.
         Case 1:19-mj-00165-HKS Document 1 Filed 10/04/19 Page 6 of 13




               g.      "Image or copy" refers to an accurate reproduction of information

       contained on an original physical item, independent of die electronic storage device.

       Imaging or copying maintains contents, but attributes may change during the

       reproduction.


       BACKGROUND OF THE INVESTIGATION AND PROBABLE CAUSE


       6.      On September 16, 2019, ROBERTO ERB LUGO (hereinafter referred to as

"the defendant") did attempt to enter the United States by way of the Rainbow Bridge Port

of Entry (POE) in Niagara Falls, New York. Upon encounter by Customs and Border

Protection (CBP) officers, the defendant was referred to secondary inspection based on a

positive TECS lookout related to the defendant possibly being in possession of child

pornography.



       7.      CBP officers conducted a secondary inspection of both the defendant and the

SUBJECT PHONE. Once in secondary inspection, the defendant provided CBP officers with

the SUBJECT PHONE. After reaching into bis pocket and providing CBP Officer Koteras

with the SUBJECT PHONE, the defendant also verbally acknowledged that be was the

owner of said SUBJECT PHONE. CBP Officer Koteras asked the defendant to unlock the


SUBJECT PHONE and to provide him with the password, which the defendant did.



      8.       While conducting a basic exam of the SUBJECT PHONE, CBP officers

discovered videos that appeared to be child pomograpby.         CBP officers immediately

contacted Homeland Security Investigations(HSI)for ftxrtber investigation.
          Case 1:19-mj-00165-HKS Document 1 Filed 10/04/19 Page 7 of 13




         9.    HSI Special Agents conducted a manual review of the SUBJECT PHONE at

the Rainbow Bridge FOE. During this review, HSI agents observed several videos that

appeared to depict child pornography, as follows:

               a)    "4yo LISA Fuck-and-Cum-in-Pussy.mp4" depicts an approximately 4-

6 year old female with an adult male inserting an erect penis into her vagina. The male

ejaculates on her vagina and places a finger on the clitoral region.

               b)    "BG 007.avi" depicts a male and female approximately 10-12 years old

undressing. Both the male and female masturbate then have intercourse then masturbate each

other.


               c)    "1416983188-VID_20141112_161909.mp4" depicts an approximately

6-8 year old female masturbating with a vibrator while being anally penetrated by an adult

male.



         10.   After a review of the SUBJECT PHONE, and finding the aforementioned

videos of child pornography, the phone was detained by HSI pending further investigation.

Based on the aforementioned information, there is probable cause to believe that there is

evidence, finits and instrumentalities of violations of Title 18, United States Code, Sections

2251,2252A(a)(2)(A), and 2252A(a)(5)(B), presently located within the SUBJECT PHONE.



                             TRAINING AND EXPERIENCE

         11.   In addition, based on my training and experience, and the training and

experience of other law enforcement officers with whom I have had discussions, I have

learned that individuals who seek child pornography are often individuals who have a sexual
         Case 1:19-mj-00165-HKS Document 1 Filed 10/04/19 Page 8 of 13



interest in children and in images of children, and that there are certain characteristics

common to such individuals:


               a)     Individuals who have a sexual interest in children or images ofchildren

may receive sexual gratification, stimulation, and satisfaction fiom contact with children; or

from fantasies they may have viewing children engaged in sexual activity or in sexually

suggestive poses, such as in person,in photographs, or in other visual media; or from literature

describing such activity.

               b)     Individuals who have a sexual interest in children or images ofchildren

may collect sexually explicit or suggestive materials, in a variety of media, including

photographs, magazines, motion pictures, videotapes, books, shdes, including online

accounts, and devices such as the SUBJECT PHONE. Individuals who have a sexual interest

in children or images of children oftentimes use these materials for their own sexual arousal

and gratification. Further, they may use these materials to lower the inhibitions of children

they are attempting to seduce, to arouse the child, or to demonstrate the desired sexual acts.

               c)     Likewise, individuals who have a sexual interest in children or images

of children often maintain their collections that are in a digital or electronic format in a safe,

secure, and private environment, such as a computer or on an online account, or on smart

phones such as the SUBJECT PHONE. These collections are kept to enable the individual

to view the collection, which is valued highly.

               d)     Individuals who have a sexual interest m children or images ofchildren

also may correspond with and/or meet others to share information and materials; conceal

such correspondence as they do their sexually explicit material; and often maintain lists of
         Case 1:19-mj-00165-HKS Document 1 Filed 10/04/19 Page 9 of 13



names, addresses, and telephone numbers ofindividuals with whom they have been in contact

and who share the same interests in child pornography.

              e)     Individuals who have a sexual interest in children or images ofchildren

prefer not to be without their child pomography for any prolonged time period. This behavior

has been documented by law enforcement officers involved in the investigation of child

pomography throughout the world.

              f)     Individuals who have a sexual interest in minors who communicate

online with minors may keep their chats and images/videos and may conceal such

correspondence and images and videos. They may look at these items at a later time and may

use these items in the future for sexual gratification. They may also show these items to

others. Individuals who communicate with minors in an attempt to persuade, induce, entice

or coerce minors to engage in sexual activity often communicate with multiple minors online

for this purpose and often retain the child pornography and chats received from those minors.

              g)     Individuals can use online resources to retrieve, store and share child

pomography, including services offered by Internet Portals such as Google, America Online

(AGL),Yahoo!and Hotmail,among others, aU ofwhich can be accessed using the SUBJECT

PHONE. Online services allow a user to set up an account providing e-mail and instant

messaging services, as weU as electronic storage of cellular telephone files in any variety of

formats. A user can set up an online storage account from any cellular telephone with access

to the Internet. Evidence of such online storage of child pomography is often found within

the device used to access the account, such as the SUBJECT PHONE.
        Case 1:19-mj-00165-HKS Document 1 Filed 10/04/19 Page 10 of 13



       12.    Based upon my training and experience, cell phones, like computers, and other

electronic devices, have the capacity to retain information, even after that information has

been deleted by the user. Thus, images, videos and other files associated with the receipt,

distribution, production and possession of child pornography may be recovered from

electronic and digital media, even if those files were previously deleted.


                                       CONCLUSION

       13.    Based upon the forgoing, the undersigned respectfriUy submits that there is

probable cause to believe that evidence, fruits and instrumentalities of violations of Title 18,

United States Code, Sections 2251, 2252A(a)(2)(A), 2252A(a)(5)(B), as specifically described

in Attachment B to this application, are presently located within the SUBJECT PHONE.

The undersigned therefore respectfriUy requests that the attached warrant be issued

authorizing a search for the items listed in Attachment B, more particularly described in

Attachment A to this application.



                                            brySmhac^bson
                                            Special Agent
                                            Homeland Security Investigations
Sworn to before me this
day of October, 2019




 rON. M. Kl^^ETH SCHROEDER,JR.
United States Magistrate Judge
        Case 1:19-mj-00165-HKS Document 1 Filed 10/04/19 Page 11 of 13




                                  ATTACHMENT A

            DESCRIPTION OF ITEM,"SUBJECT PHONE",TO BE
                              SEARCHED AND SEIZED



       One,(1), LG Model LM-G710ULM, cellular phone bearing IMEI: 357810090270993,
currently in custody of the Department of Homeland Security at 250 Delaware Avenue, Buffalo,
New York.
        Case 1:19-mj-00165-HKS Document 1 Filed 10/04/19 Page 12 of 13



                                     ATTACHMENT B
               INFORMATION TO BE SEARCHED FOR AND SEIZED


       The following items to be searched for and seized in the SUBJECT PHONE described

in Attachment A, which constitute evidence of the commission of a criminal offense,

contraband, the fruits of crime, and items, records, documents, materials, and files designed

or intended for use or which is or had been used as the means of committing a criminal

offense, namely violations of Title 18, United States Code, Sections 2252A(a)(5)(B),

2252A(a)(2)(A), and 2251(a):


       1.     Any and all visual depictions and files, in whatever form,ofchild pornography,
              child erotica, including stiU images, videos, films or other recordings of child
              pomography or minors engaged in sexually explicit conduct, as defined in 18
              U.S.C.§2256;

       2.     Any and all records, chats, texts, and correspondence pertaining to the
              possession, receipt, distribution, and production of visual depictions of minors
              engaged in sexually explicit conduct, as defined in 18 U.S.C. § 2256;

      4.      Any and all correspondence, documents, records, images, videos, instant
              messages, chats or any other type ofelectronic communications software, chat
              files, chat logs, chat names used, chatroom contacts, chat software, peer to peer
              software, peer to peer files, newsgroup postings by the user, IP addresses
              assigned, and buddy lists, favorites, internet history, browsing history, internet
              search history, cookies, deleted files, search terms, screen names, bookmarked
              and favorites, user typed web addresses, path and file names for files opened
              through any media and/or image viewing software, IP addresses assigned, and
              other records, correspondence or evidence relating to the possession, receipt,
              distribution, transmission, or production of child pomography;

      5.      Any and aU credit/debit card and bank account information including but not
              limited to bills, statements, and payment records, payment for or purchase of
              the cell phone, access to the intemet, websites, software programs,
              organizations, groups, websites or other materials associated with child
              pomography;

      6.     Any and aU records, documents, invoices, correspondence, and other records
             or data relating to the ownership or identity of the user of the SUBJECT
             PHONE including but not limited to records, documents, invoices, biUs and
             payments of an Internet Service Provider including passwords, and/or screen
Case 1:19-mj-00165-HKS Document 1 Filed 10/04/19 Page 13 of 13



     names;


7.   Any access numbers, passwords, personal identification numbers, user names,
     screen names or internet accounts used, or possibly used, to access any servers,
     storage devices or Internet web sites for child pornography; and

8.   Any and all passwords, counter-forensic programs, and other data security
     devices designed to restrict access to, hide, or destroy data, records, or software.
